This case was filed in this court on December 29, 1911. Plaintiffs in error have failed to serve and file their brief in compliance with rule 7 of this court (20 Okla. viii, 95 Pac. vi), or within the extension of time thereafter granted by the court; and upon the authority of Douglas v. Clayton TownsiteCo., 29 Okla. 9, 115 P. 1016, Bank of Taft v. Thompson,29 Okla. 683, 119 P. 124, Bruce v. Ketcham, 29 Okla. 685,119 P. 124, and Lugrand v. Harris, 29 Okla. 690, 119 P. 127, this appeal must be dismissed for want of prosecution.
TURNER, C. J., and WILLIAMS, KANE, and DUNN, JJ., concur. *Page 463